Exhibit 10

 

 

 

U.S. $1,000,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of May 18, 2012

Among

BECTON, DICKINSON AND COMPANY

as Borrower

and

THE BANKS NAMED HEREIN

as Banks

CITIBANK, N.A.

as Administrative Agent

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agent

BNP PARIBAS

and

JPMORGAN CHASE BANK, N.A.

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BNP PARIBAS SECURITIES CORP.

and

JPMORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

T A B L E    O F    C O N T E N T S

 

 

Section

       Page  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

  

SECTION 1.01.  

Certain Defined Terms

     1    SECTION 1.02.  

Computation of Time Periods

     13    SECTION 1.03.  

Accounting Terms

     14   

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

  

  

SECTION 2.01.  

The A Advances

     14    SECTION 2.02.  

Making the A Advances

     14    SECTION 2.03.  

The B Advances

     16    SECTION 2.04.  

Certain Fees

     19    SECTION 2.05.  

Reduction and Extensions of the Commitments

     19    SECTION 2.06.  

Repayment of A Advances

     20    SECTION 2.07.  

Interest

     20    SECTION 2.08.  

Additional Interest on Eurodollar Rate Advances

     21    SECTION 2.09.  

Interest Rate Determinations; Changes in Rating Systems

     22    SECTION 2.10.  

Voluntary Conversion and Continuation of A Advances

     23    SECTION 2.11.  

Prepayments of A Advances

     24    SECTION 2.12.  

Increased Costs

     24    SECTION 2.13.  

Illegality

     26    SECTION 2.14.  

Payments and Computations

     26    SECTION 2.15.  

Taxes

     27    SECTION 2.16.  

Sharing of Payments, Etc.

     30    SECTION 2.17.  

Increase in the Aggregate Commitments

     31    SECTION 2.18.  

Defaulting Lenders

     32    SECTION 2.19.  

Evidence of Debt

     33   

ARTICLE III

CONDITIONS OF LENDING

  

  

SECTION 3.01.  

Condition Precedent to Effectiveness of this Agreement

     33    SECTION 3.02.  

Conditions Precedent to Each A Borrowing, Commitment Increase and Consent Date

     34    SECTION 3.03.  

Conditions Precedent to Each B Borrowing

     35   

 

(i)



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

  

  

SECTION 4.01.  

Representations and Warranties of the Borrower

     35   

ARTICLE V

COVENANTS OF THE BORROWER

  

  

SECTION 5.01.  

Affirmative Covenants

     37    SECTION 5.02.  

Negative Covenants

     40   

ARTICLE VI

EVENTS OF DEFAULT

  

  

SECTION 6.01.  

Events of Default

     41   

ARTICLE VII

THE ADMINISTRATIVE AGENT

  

  

SECTION 7.01.  

Authorization and Authority

     43    SECTION 7.02.  

Rights as a Lender

     43    SECTION 7.03.  

Exculpatory Provisions

     44    SECTION 7.04.  

Reliance by Administrative Agent

     45    SECTION 7.05.  

Indemnification

     45    SECTION 7.06.  

Delegation of Duties

     45    SECTION 7.07.  

Resignation of Administrative Agent

     46    SECTION 7.08.  

Non-Reliance on Administrative Agent and Other Lenders

     47    SECTION 7.09.  

No Other Duties, Etc.

     47    SECTION 7.10.  

Administrative Agent May File Proofs of Claim

     47   

ARTICLE VIII

MISCELLANEOUS

  

  

SECTION 8.01.  

Amendments, Etc.

     48    SECTION 8.02.  

Notices, Etc.

     48    SECTION 8.03.  

No Waiver; Remedies

     50    SECTION 8.04.  

Costs, Expenses and Indemnification

     50    SECTION 8.05.  

Right of Set-off

     52    SECTION 8.06.  

Binding Effect

     52    SECTION 8.07.  

Assignments, Designations and Participations

     52    SECTION 8.08.  

Governing Law; Submission to Jurisdiction

     57    SECTION 8.09.  

Severability

     58    SECTION 8.10.  

Execution in Counterparts

     58   

 

(ii)



--------------------------------------------------------------------------------

SECTION 8.11.  

Survival

     58    SECTION 8.12.  

Substitution of Lender

     58    SECTION 8.13.  

Confidentiality

     59    SECTION 8.14.  

No Fiduciary Relationship

     59    SECTION 8.15.  

Patriot Act Notice

     59    SECTION 8.16.  

Waiver of Jury Trial

     1   

 

 

(iii)



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1   -   

Form of A Note

Exhibit A-2   -   

Form of B Note

Exhibit B-1   -   

Form of Notice of A Borrowing

Exhibit B-2   -   

Form of Notice of B Borrowing

Exhibit C   -   

Form of Assignment and Acceptance

Exhibit D   -   

Form of Designation Agreement

Exhibit E   -   

Form of Opinion of General Counsel of the Borrower

Exhibit F   -   

Form of Opinion of Special New York Counsel to the Administrative Agent

 

 

(iv)



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

Dated as of May 18, 2012

BECTON, DICKINSON AND COMPANY, a New Jersey corporation (the “Borrower”), the
banks (the “Banks”) listed on the signature pages hereof, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as syndication agent, and CITIBANK, N.A.
(“Citibank”) as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“A Advance” means an advance by a Lender to the Borrower as part of an A
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a “Type” of A Advance.

“A Borrowing” means (a) a borrowing consisting of simultaneous A Advances of the
same Type having the same Interest Period and (b) other than for purposes of
Sections 2.02 and 3.02, (i) the simultaneous Conversion of A Advances of one
Type to A Advances of the other Type (having, in the case of Conversions into
Eurodollar Rate Advances, the same Interest Period) and (ii) the simultaneous
Continuation of Eurodollar Rate Advances as Eurodollar Rate Advances having the
same Interest Period.

“A Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the A
Advances made by such Lender.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an A Advance or a B Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.

 

Credit Agreement

 

- 1 -



--------------------------------------------------------------------------------

“Applicable Facility Fee Rate” for any Rating Level Period means the rate set
forth below opposite the reference to such Rating Level Period:

 

Rating Level Period

   Applicable Facility
Fee Rate (% p.a.)

Level 1 Period

   0.0500%

Level 2 Period

   0.0600%

Level 3 Period

   0.0800%

Level 4 Period

   0.1000%

Level 5 Period

   0.1500%

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the effective date of such Rating Level Change.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a B Advance, the office of such Lender notified by such Lender to the
Administrative Agent as its Applicable Lending Office with respect to such B
Advance.

“Applicable Margin” for any A Advance for any Rating Level Period means the rate
for the respective Type of A Advance set forth below opposite the reference to
such Rating Level Period:

 

     Applicable Margin (% p.a.)

Rating Level

Period

   Base Rate
Advances    Eurodollar
Rate Advances

Level 1 Period

   0.0000%    0.5750%

Level 2 Period

   0.0000%    0.6900%

Level 3 Period

   0.0000%    0.7950%

Level 4 Period

   0.0000%    0.9000%

Level 5 Period

   0.0000%    0.9750%

 

 

Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective (including with respect to each A Advance then outstanding) on the
effective date of such Rating Level Change.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.17(b).

“Assumption Agreement” has the meaning specified in Section 2.17(c).

“B Advance” means an advance by a Lender to the Borrower as part of a B
Borrowing resulting from the auction bidding procedure described in
Section 2.03.

“B Borrowing” means a borrowing consisting of simultaneous B Advances from each
of the Lenders whose offer to make one or more B Advances as part of such
borrowing has been accepted by the Borrower under the auction bidding procedure
described in Section 2.03.

“B Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A-2 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from a B Advance made by
such Lender.

“B Reduction” has the meaning specified in Section 2.01.

“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time which rate per annum shall at all times be equal to the
highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate for such period;
and

(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.

“Base Rate Advance” means an A Advance which bears interest as provided in
Section 2.07(a)(i) or 2.07(b)(i)(x).

“Borrowing” means an A Borrowing or a B Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any

 

Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------

Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

“Change in Control” means any of the following events:

(a) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (a) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) is or becomes the “beneficial owner” (as such term is used in Rule
13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, of more
than 50% of the aggregate voting power of all Voting Stock of the Borrower; or

(b) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board or (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board.

“Citibank” means Citibank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Commitment Termination Date” means May 18, 2017 or, if the Commitment
Termination Date is extended pursuant to Section 2.05(b), the date to which such
Commitment Termination Date is extended, provided in each case that if such date
is not a Business Day, then the Commitment Termination Date shall be the
immediately preceding Business Day.

“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10.

 

Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above; provided that neither trade accounts payable arising in
the ordinary course of business nor obligations in respect of insurance policies
or performance or surety bonds which are not themselves guarantees of Debt (nor
drafts, acceptances or similar instruments evidencing the same nor obligations
in respect of letters of credit supporting the payment of the same) shall
constitute Debt.

“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Defaulting Lender” mean at any time, subject to Section 2.18, any Lender that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,

 

Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------

assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that, for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (ii) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a governmental authority under or based
on the law of the country where such Person is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, provided, however, that, in any such case such action does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least P-1 by Moody’s or A-1 by
Standard & Poor’s (or a comparable rating from a successor of either of them),
that, in either case, (i) is organized under the laws of the United States or
any State thereof, (ii) shall have become a party hereto pursuant to
Section 8.07(d), (e) and (f), and (iii) is not otherwise a Lender.

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Administrative Agent, in substantially the form of Exhibit D hereto.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Bank or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“EBITDA” means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period,
(ii) Interest Expense for such period and (iii) taxes for such period.

“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.

 

Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------

“Eligible Assignee” means:

(a) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$500,000,000;

(c) a commercial bank organized under the laws of any other country which is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow
or of the Cayman Islands, or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the United States;

(d) the central bank of any country which is a member of the OECD;

(e) a finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) which is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business, and having total assets in excess of $150,000,000;

(f) a Lender; and

(g) an Affiliate of a Lender;

provided that neither (i) the Borrower nor any Affiliate of the Borrower nor
(ii) any Defaulting Lender nor any of its Subsidiaries, nor any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii) shall qualify as an Eligible Assignee.

“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the

 

Credit Agreement

 

- 7 -



--------------------------------------------------------------------------------

Borrower is a member and (b) solely for purposes of potential liability under
Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the lien
created under Section 302(f) of ERISA and Section 412(n) of the Code, described
in Section 414(m) or (o) of the Code of which the Borrower is a member.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the rate per annum (rounded upward
to the nearest whole multiple of 1/16 of 1% per annum) appearing on Reuters
Screen LIBOR01 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period or, if for any reason such rate is not available, the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in U.S. dollars are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurodollar Rate
Advance comprising part of the related A Borrowing and for a period equal to
such Interest Period. If the Reuters Screen LIBOR01 (or any successor page) is
unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of such related A Borrowing shall be determined by
the Administrative Agent on the basis of applicable rates furnished to and
received by the Administrative Agent from the Reference Banks two Business Days
before the first day of such Interest Period, subject, however, to the
provisions of Section 2.09.

“Eurodollar Rate Advance” means an A Advance which bears interest as provided in
Section 2.07(a)(ii) or 2.07(b)(i)(y).

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the effective rate (expressed as a percentage)
at which reserve requirements (including, without limitation, emergency,
supplemental and other marginal reserve requirements) are imposed on such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or

 

Credit Agreement

 

- 8 -



--------------------------------------------------------------------------------

assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Period” means, with respect to any additional amount payable under
Section 2.12, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.12(a) or 2.12(b), as
applicable, with respect to such additional amount.

“Existing Commitment Termination Date” has the meaning specified in
Section 2.05(b).

“Existing Credit Agreement” means that certain Amended and Restated Five Year
Credit Agreement dated as of December 1, 2006, among the Borrower, the banks,
financial institutions and other institutional lenders party thereto and
Citicorp USA, Inc., as Administrative Agent for the lenders.

“Facility Fee” has the meaning specified in Section 2.04(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“GAAP” has the meaning specified in Section 1.03.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.

 

Credit Agreement

 

- 9 -



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest accruing during such
period on the Debt of the Borrower and its Consolidated Subsidiaries (on a
consolidated basis), including, without limitation, the interest portion of
payments under capital lease obligations and any capitalized interest.

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, and subject to
clause (iii) of this definition, nine or twelve months, as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the
Termination Date;

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;

(iii) the Borrower shall not be entitled to select an Interest Period having
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender notifies the Administrative Agent that such Lender will be providing
funding for such Eurodollar Rate Advance with such Interest Period (the failure
of any Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Eurodollar Rate Advance shall be one, two, three or six months, as
specified by the Borrower as the desired alternative to an Interest Period of
nine months or twelve months; and

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Lenders” means the Banks listed on the signature pages hereof, each Person that
shall become a party hereto pursuant to Section 2.05, Section 8.07(a), (b) and
(c) or Section 8.12, and, except when used in reference to an A Advance, an A
Borrowing, an A Note, a Commitment or a related term, each Designated Bidder.

 

Credit Agreement

 

- 10 -



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Majority Lenders” means at any time Lenders holding at least 51% of the then
aggregate unpaid principal amount of the A Advances held by Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 51% of the
Commitments.

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (ii) the legality, validity or
enforceability of this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.

“Non-Extending Lender” has the meaning specified in Section 2.05(b).

“Note” means an A Note or a B Note.

“Notice of A Borrowing” has the meaning specified in Section 2.02(a).

“Notice of B Borrowing” has the meaning specified in Section 2.03(a).

“OECD” means the Organization for Economic Cooperation and Development.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.

“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or Standard & Poor’s (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level

 

Credit Agreement

 

- 11 -



--------------------------------------------------------------------------------

Period to another, which Rating Level Change shall be effective on the date on
which the relevant change in the rating of the Rated Securities is first
announced by Moody’s or Standard & Poor’s, as the case may be.

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to Aa3 by Moody’s or better than or equal to AA- by
Standard & Poor’s.

“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to A1 by Moody’s or better than
or equal to A+ by Standard & Poor’s.

“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to A2 by
Moody’s or better than or equal to A by Standard & Poor’s.

“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to A3 by Moody’s or better than or equal to A- by Standard & Poor’s.

“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and Standard & Poor’s shall not have in effect a
rating for the Rated Securities (other than because either such rating agency
shall no longer be in the business of rating corporate debt obligations).

For purposes of the forgoing, (a) if only one of Moody’s and Standard & Poor’s
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody’s and Standard & Poor’s with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more that one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.

“Reference Banks” means Citibank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP
Paribas and JPMorgan Chase Bank, N.A.

“Register” has the meaning specified in Section 8.07(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

Credit Agreement

 

- 12 -



--------------------------------------------------------------------------------

“Removal Effective Date” has the meaning specified in Section 7.07(b).

“Reportable Event” has the meaning set forth in Title IV of ERISA.

“Resignation Effective Date” has the meaning specified in Section 7.07(a).

“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.

“Taxes” has the meaning specified in Section 2.15.

“Termination Date” means the Commitment Termination Date or the earlier date of
termination in whole of the Commitments pursuant to Section 2.05(a) or 6.01.

“Voting Stock” means, at any time, the outstanding securities of the Borrower
entitled to vote generally in the election of directors of the Borrower.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

Credit Agreement

 

- 13 -



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles (“GAAP”) as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any defined term or covenant to eliminate the effect of
any change in generally accepted accounting principles on the operation of such
defined term or covenant (or if the Administrative Agent notifies the Borrower
that the Majority Lenders wish to amend such defined term or covenant for such
purpose), then the Borrower’s compliance with this Agreement shall be determined
on the basis of generally accepted accounting principles in effect immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such defined term or
covenant is amended in a manner satisfactory to the Borrower and the Majority
Lenders.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The A Advances.

(a) Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make A Advances to the Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date in an
aggregate amount not to exceed at any time outstanding the amount set opposite
such Lender’s name on the signature pages hereof or, if such Lender has entered
into any Assignment and Acceptance, set forth for such Lender in the Register,
as such amount may be reduced pursuant to Section 2.05(a) (such Lender’s
“Commitment”), provided that the aggregate amount of the Commitments of the
Lenders shall be deemed used from time to time to the extent of the aggregate
amount of the B Advances then outstanding and such deemed use of the aggregate
amount of the Commitments shall be deemed applied to the Lenders ratably
according to their respective Commitments (such deemed use of the aggregate
amount of the Commitments being a “B Reduction”).

(b) Each A Borrowing (i) shall (except as otherwise provided in Sections 2.09(f)
and (g)) be in an aggregate amount not less than $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall consist of A Advances of
the same Type (and, if such Advances are Eurodollar Rate Advances, having the
same Interest Period) made, Continued or Converted on the same day by the
Lenders ratably according to their respective Commitments. Within the limits of
each Lender’s Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.11(b) and reborrow under this Section 2.01.

SECTION 2.02. Making the A Advances.

(a) Each A Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
A Borrowing (in the case of an A Borrowing consisting of Eurodollar Rate
Advances) or given not later than

 

Credit Agreement

 

- 14 -



--------------------------------------------------------------------------------

11:00 A.M. (New York City time) on the Business Day of the proposed A Borrowing
(in the case of an A Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of an A Borrowing (a “Notice of A
Borrowing”) shall be by telecopier, in substantially the form of Exhibit B-1
hereto, specifying therein the requested (i) date of such A Borrowing, (ii) Type
of A Advances comprising such A Borrowing, (iii) aggregate amount of such A
Borrowing, and (iv) in the case of an A Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such A Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such A Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of such A Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower at the Administrative Agent’s aforesaid address.

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may only select Eurodollar Rate Advances for any A Borrowing in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(c) Each Notice of A Borrowing shall be irrevocable and binding on the Borrower.
In the case of any A Borrowing which the related Notice of A Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill, on or before the date specified in such Notice
of A Borrowing, the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the A Advance to be made by such
Lender as part of such A Borrowing. The Borrower shall pay amounts owing to any
Lender pursuant to this Section 2.02(c) within 30 days after receipt from such
Lender of a certificate setting forth in reasonable detail the calculation of
the amount such Lender is entitled to claim under this Section 2.02(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any A Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such A Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such A Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to A Advances comprising such
A Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so

 

Credit Agreement

 

- 15 -



--------------------------------------------------------------------------------

repaid shall constitute such Lender’s A Advance as part of such A Borrowing for
purposes of this Agreement (and such A Advance shall be deemed to have been made
by such Lender on the date on which such amount is so repaid to the
Administrative Agent).

(e) The failure of any Lender to make the A Advance to be made by it as part of
any A Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its A Advance on the date of such A Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the A Advance
to be made by such other Lender on the date of any A Borrowing.

SECTION 2.03. The B Advances.

(a) Each Lender severally agrees that the Borrower may request B Borrowings
under this Section 2.03 from time to time on any Business Day during the period
from the date hereof until the date occurring 30 days prior to the Termination
Date in the manner set forth below; provided that, following the making of each
B Borrowing, the aggregate amount of the Advances then outstanding shall not
exceed the aggregate amount of the Commitments of the Lenders (computed without
regard to any B Reduction). The following procedures shall apply:

(i) The Borrower may request a B Borrowing under this Section 2.03 by delivering
to the Administrative Agent, by telecopier, a notice of a B Borrowing (a “Notice
of B Borrowing”), in substantially the form of Exhibit B-2 hereto, specifying
the date and aggregate amount of the proposed B Borrowing, the maturity date for
repayment of each B Advance to be made as part of such B Borrowing (which
maturity date may not be earlier than the date occurring 30 days after the date
of such B Borrowing or later than the Termination Date), the interest payment
date or dates relating thereto, and any other terms to be applicable to such B
Borrowing, not later than 10:00 A.M. (New York City time):

(A) at least one Business Day prior to the date of the proposed B Borrowing, if
the Borrower shall specify in the Notice of B Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum (such
Borrowing, a “Fixed Rate B Borrowing”) and

(B) at least four Business Days prior to the date of the proposed B Borrowing,
if the Borrower shall instead specify in the Notice of B Borrowing the basis to
be used by the Lenders in determining the rates of interest to be offered by
them (such Borrowing, a “Specified Basis B Borrowing”).

Simultaneously with each such request, the Borrower shall pay to the
Administrative Agent, for the Administrative Agent’s account, a non-refundable
fee in the amount heretofore agreed between the Borrower and the Administrative
Agent. Promptly following the Administrative Agent’s receipt of such request and
the fee referred to in the preceding sentence, the Administrative Agent shall
notify each Lender of such request for a B Borrowing received by it from the
Borrower by sending such Lender a copy of the related Notice of B Borrowing.

 

Credit Agreement

 

- 16 -



--------------------------------------------------------------------------------

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more B Advances to the Borrower as part of such
proposed B Borrowing at a rate or rates of interest specified by such Lender in
its sole discretion, by notifying the Administrative Agent (which shall give
prompt notice thereof to the Borrower), before 10:00 A.M. (New York City time)
(A) on the date of such proposed B Borrowing (in the case of a Fixed Rate B
Borrowing) and (B) three Business Days before the date of such proposed
B Borrowing (in the case of a Specified Basis B Borrowing), of the minimum
amount and maximum amount of each B Advance which such Lender would be willing
to make as part of such proposed B Borrowing (which amounts may, subject to the
proviso to the first sentence of this Section 2.03(a), exceed such Lender’s
Commitment, if any), the rate or rates of interest therefor and such Lender’s
Applicable Lending Office with respect to such B Advance; provided that if the
Administrative Agent in its capacity as a Lender shall, in its sole discretion,
elect to make any such offer, it shall notify the Borrower of such offer before
9:30 A.M. (New York City time) on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders. If any Lender
shall elect not to make such an offer, such Lender shall so notify the
Administrative Agent, before 10:00 A.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any B Advance as part of such B Borrowing; provided that the failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any B Advance as part of such proposed B Borrowing.

(iii) The Borrower shall, in turn, (A) before 11:00 A.M. (New York City time) on
the date of such proposed B Borrowing (in the case of a Fixed Rate B Borrowing)
and (B) before 1:00 P.M. (New York City time) three Business Days before the
date of such proposed B Borrowing (in the case of a Specified Basis B
Borrowing), either:

(x) cancel such B Borrowing by giving the Administrative Agent notice to that
effect, or

(y) in its sole discretion, (1) accept one or more of the offers made by any
Lender or Lenders pursuant to paragraph (ii) above by giving notice to the
Administrative Agent of the amount of each B Advance to be made by each Lender
as part of such B Borrowing (provided that (I) the amount of each such B Advance
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Administrative Agent on
behalf of such Lender for such B Advance pursuant to paragraph (ii) above and
(II) such offers, if accepted, must be accepted in ascending order of the rates
of interest specified by the offering Lenders in their respective notices
delivered pursuant to paragraph (ii) above (in each case beginning with the
lowest rate so offered) and, if offers are made by two or more Lenders with the
same rates of interest for a greater aggregate principal amount than the amount
in respect of which offers are accepted, then the principal amount of B Advances
in respect of which such offers are accepted shall be allocated by the Borrower

 

Credit Agreement

 

- 17 -



--------------------------------------------------------------------------------

among such Lenders as nearly as possible (in integral multiples of $1,000,000)
in proportion to the aggregate maximum principal amount of such offers by such
Lenders), and (2) reject any remaining offers made by Lenders pursuant to
paragraph (ii) above by giving the Administrative Agent notice to that effect.

(iv) If the Borrower notifies the Administrative Agent that such B Borrowing is
canceled pursuant to paragraph (iii)(x) above, the Administrative Agent shall
give prompt notice thereof to the Lenders and such B Borrowing shall not be
made.

(v) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, the Administrative Agent shall in
turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such B Borrowing and
whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by the Borrower, (B) each Lender that is to make a
B Advance as part of such B Borrowing, of the amount of each B Advance to be
made by such Lender as part of such B Borrowing, and (C) each Lender that is to
make a B Advance as part of such B Borrowing, upon receipt, that the
Administrative Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III. Each Lender that is to make a B
Advance as part of such B Borrowing shall, before 12:00 noon (New York City
time) on the date of such B Borrowing specified in the notice received from the
Administrative Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Administrative
Agent pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 8.02 such Lender’s portion of such B Borrowing,
in same day funds. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Administrative Agent of such funds, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address. Promptly after each B Borrowing the
Administrative Agent will notify each Lender of the amount of the B Borrowing,
the consequent B Reduction and the dates upon which such B Reduction commenced
and will terminate.

(b) As promptly as practicable after the date of such B Borrowing, the Borrower
shall execute and deliver to the Administrative Agent a B Note payable to the
order of each Lender participating in such Borrowing for each of the B Advances
to be made by such Lender as part of such B Borrowing, in a principal amount
equal to the principal amount of the B Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such B Advance in accordance with
this Section 2.03. The indebtedness of the Borrower resulting from each B
Advance made to the Borrower as part of a B Borrowing shall be evidenced by a
separate B Note of the Borrower payable to the order of the Lender making such B
Advance.

(c) Each B Borrowing shall be in an aggregate amount not less than $10,000,000
or an integral multiple of $1,000,000 in excess thereof, but no B Borrowing
shall be made if, following the making of such B Borrowing, the Borrower would
not be in compliance with the limitation set forth in the proviso to the first
sentence of subsection (a) above.

 

Credit Agreement

 

- 18 -



--------------------------------------------------------------------------------

(d) Within the limits and on the conditions set forth in this Section 2.03, the
Borrower may from time to time borrow under this Section 2.03, repay pursuant to
subsection (e) below, and reborrow under this Section 2.03, provided that a B
Borrowing shall not be made within three Business Days of the date of any other
B Borrowing.

(e) The Borrower shall repay to the Administrative Agent for the account of each
Lender which has made a B Advance, or each other holder of a B Note, on the
maturity date of each B Advance (such maturity date being that specified by the
Borrower for repayment of such B Advance in the related Notice of B Borrowing
delivered pursuant to subsection (a)(i) above and provided in the B Note
evidencing such B Advance), the then unpaid principal amount of such B Advance.
The Borrower shall have no right to prepay any principal amount of any
B Advance.

(f) The Borrower shall pay interest on the unpaid principal amount of each B
Advance from the date of such B Advance to the date the principal amount of such
B Advance is repaid in full, at the rate of interest for such B Advance
specified by the Lender making such B Advance in its notice with respect thereto
delivered pursuant to subsection (a)(ii) above, payable on the interest payment
date or dates specified by the Borrower for such B Advance in the related Notice
of B Borrowing delivered pursuant to subsection (a)(i) above, as provided in the
B Note evidencing such B Advance.

SECTION 2.04. Certain Fees.

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than the Designated Bidders) a facility fee (the
“Facility Fee”) on the average daily amount (whether used or unused) of such
Lender’s Commitment from the date on which the Borrower signs this Agreement (in
the case of each Bank) and from the effective date specified in the Assignment
and Acceptance pursuant to which it became a Lender (in the case of each such
Lender) until the Termination Date at a rate per annum equal to the Applicable
Facility Fee Rate as in effect from time to time. Accrued Facility Fee shall be
paid on the last Business Day of each March, June, September and December and on
the Termination Date; provided that no Defaulting Lender shall be entitled to
receive any facility fee in respect of its Commitment for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay such fee that otherwise would have been required to have been paid to
that Defaulting Lender), other than a facility fee, as described above, on the
aggregate principal amount of Advances funded by such Defaulting Lender
outstanding from time to time.

(b) Administrative Agent’s Fee. The Borrower acknowledges its agreement to pay
to the Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.

SECTION 2.05. Reduction and Extensions of the Commitments.

 

Credit Agreement

 

- 19 -



--------------------------------------------------------------------------------

(a) Commitment Reductions. The Borrower shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or reduce ratably in part the unused portions of the respective Commitments of
the Lenders, provided that the aggregate amount of the Commitments of the
Lenders shall not be reduced to an amount which is less than the aggregate
principal amount of the Advances then outstanding, and provided further that
each partial reduction shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof. Once reduced or terminated,
the Commitments may not be reinstated.

(b) Commitment Extensions.

(i) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not more than 45 days and not less than 30 days
prior to any two anniversaries of the Effective Date (each such anniversary, an
“Anniversary Date”), request that the Lenders (other than the Designated
Bidders) extend the Commitment Termination Date for an additional one-year
period from the Commitment Termination Date then in effect hereunder (the
“Existing Commitment Termination Date”). Each such Lender, acting in its sole
discretion, shall, by notice to the Borrower and the Administrative Agent given
no later than the date (herein, the “Consent Date”) that is 25 days prior to
such Anniversary Date (or, if such date is not a Business Day, the next
succeeding Business Day), advise the Borrower and the Administrative Agent
whether or not such Lender agrees to such extension; provided that each Lender
that determines not to so extend the Commitment Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the other Lenders) of such fact promptly after such determination (but in
any event no later than the Consent Date) and any Lender that does not so advise
the Borrower on or before the Consent Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree. If and only if each of the Lenders (after giving
effect to any substitution of Lenders in accordance with Section 8.12) has
advised the Borrower and the Administrative Agent of its agreement to extend the
Commitment Termination Date as aforesaid on or prior to the Consent Date, then
the Commitment Termination Date shall be extended automatically, without any
other action by any Person, to the date that is one year after the Existing
Commitment Termination Date, provided that on the Consent Date, the
representations and warranties in Section 4.01 are true and correct as of such
date and no Default or Event of Default shall have occurred and be continuing.
The Administrative Agent will promptly notify the Borrower and the Lenders of
each extension of the Commitment Termination Date pursuant to this
Section 2.05(b).

SECTION 2.06. Repayment of A Advances. The Borrower hereby promises to pay to
the Administrative Agent for account of each Lender the entire outstanding
principal amount of such Lender’s A Advances, and each A Advance shall mature,
on the Termination Date.

SECTION 2.07. Interest.

.

 

Credit Agreement

 

- 20 -



--------------------------------------------------------------------------------

(a) Ordinary Interest. The Borrower shall pay interest on the unpaid principal
amount of each A Advance made by each Lender, from the date of such A Advance
until such principal amount shall be paid in full, at the following rates per
annum:

(i) Base Rate Advances. If such A Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Advances as in effect from time to time, payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. If such A Advance is a Eurodollar Rate Advance, a
rate per annum for each Interest Period for such A Advance equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on the day which occurs every three months after the first day of
such Interest Period, and on the date such Eurodollar Rate Advance shall be
Continued, Converted or paid in full.

(b) Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each A Advance and B Advance that is not paid when due (whether at
stated maturity, by acceleration or otherwise), and on the unpaid amount of any
interest, fee or other amount payable hereunder that is not paid when due,
payable on demand, at a rate per annum during the period from the due date
thereof to the date on which such amount is paid in full equal to:

(i) in the case of any amount of principal of such Advance:

(x) in the case of any Base Rate Advance, 2% plus the rate which would otherwise
be applicable to such Advance, and

(y) in the case of any Eurodollar Rate Advance, for the balance of the then
current Interest Period, 2% plus the rate which would otherwise be applicable to
such Advance for such Interest Period and, thereafter, 2% plus the Base Rate as
in effect from time to time, and

(ii) in the case of all other amounts, 2% plus the Base Rate as in effect from
time to time.

SECTION 2.08. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or the equivalent), additional interest on the unpaid
principal amount of each Eurodollar Rate Advance of such Lender, from the date
of such Eurodollar Rate Advance until such principal amount is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the then-current Interest Period for
such Eurodollar Rate Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve

 

Credit Agreement

 

- 21 -



--------------------------------------------------------------------------------

Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Eurodollar Rate Advance. Any Lender wishing to
require payment of such additional interest shall so notify the Borrower and the
Administrative Agent and shall furnish to the Borrower at least five Business
Days prior to each date on which interest is payable on the Eurodollar Rate
Advances of such Lender a certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error) setting forth the basis for
such assertion and the amount to which such Lender is then entitled under this
Section (which shall be consistent with such Lender’s good faith estimate of the
level at which the related reserves are being maintained by it).

SECTION 2.09. Interest Rate Determinations; Changes in Rating Systems.

(a) Each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks (subject to clause
(c) below).

(b) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for the purpose of Section 2.07 and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under Section 2.07(a)(ii).

(c) If Reuters Screen LIBOR01 is unavailable and fewer than two Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for any Interest Period for any Eurodollar Rate Advances,

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances
for such Interest Period,

(ii) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make or Continue, or to Convert A
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(d) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon

 

Credit Agreement

 

- 22 -



--------------------------------------------------------------------------------

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

(ii) the obligation of the Lenders to make or Continue, or to Convert A Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any A Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such A Advances shall
automatically Convert into Base Rate Advances.

(g) Upon the occurrence and during the continuance of any Event of Default and
upon notice from the Administrative Agent to the Borrower at the request of the
Majority Lenders, (x) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (y) the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.

(h) If the rating system of either Moody’s or Standard & Poor’s shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).

SECTION 2.10. Voluntary Conversion and Continuation of A Advances.

(a) Optional Conversion. The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert all or any portion of the
outstanding A Advances of one Type comprising part of the same A Borrowing into
A Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b) and (ii) in the case of any such
Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of
a Conversion shall, within the restrictions

 

Credit Agreement

 

- 23 -



--------------------------------------------------------------------------------

specified above, specify (x) the date of such Conversion, (y) the A Advances to
be Converted, and (z) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such A Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

(b) Continuations. The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.09 and 2.13, Continue all or any portion of the
outstanding Eurodollar Rate Advances comprising part of the same A Borrowing for
one or more Interest Periods; provided that (i) Eurodollar Rate Advances so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.02(b) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Advances to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Advances subject
to such Continuation. Each notice of Continuation shall be irrevocable and
binding on the Borrower.

SECTION 2.11. Prepayments of A Advances.

(a) The Borrower shall have no right to prepay any principal amount of any A
Advances other than as provided in subsection (b) below.

(b) The Borrower may, upon, (i) in the case of any prepayment of a Eurodollar
Rate Advance, at least three Business Days’ notice and (ii) in the case of any
prepayment of a Base Rate Advance, same Business Day’s notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same A
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or integral multiples of $1,000,000 in excess thereof and
(y) in the case of any such prepayment of a Eurodollar Rate Advance on a day
other than the last day of an Interest Period therefor, the Borrower shall
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).

SECTION 2.12. Increased Costs.

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation, administration,
implementation or application of (to the extent any such introduction or change
occurs after the date hereof) any law, rule, treaty or regulation or (ii) the
compliance with any guideline, rule, directive or request of any central bank or
other governmental authority adopted or made after the date hereof (whether or
not having the force of law), there shall be any increase in the cost (other
than any taxes covered by Section 2.15) to any Lender of agreeing to make or
making, funding or maintaining Eurodollar

 

Credit Agreement

 

- 24 -



--------------------------------------------------------------------------------

Rate Advances, the Borrower shall from time to time, within 30 days after
delivery by such Lender to the Borrower (with a copy to the Administrative
Agent) of a certificate as to the amount of (and specifying in reasonable detail
the basis for) such increased cost, pay (subject to Section 2.12(c)) to the
Administrative Agent for the account of such Lender the amount of the increased
costs set forth in such certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error); provided that, before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

(b) If any Lender (other than a Designated Bidder) determines that compliance
with any law, rule, treaty or regulation enacted or introduced after the date
hereof or any guideline, rule, directive or request of any central bank or other
governmental authority adopted or made after the date hereof (whether or not
having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to (and specifying in reasonable
detail the basis for) the Additional Amounts (as hereinafter defined) requested
by such Lender, the Borrower shall pay (subject to Section 2.12(c)) to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For purposes hereof, the “Additional Amounts” that may be requested by
any Lender under this Section 2.12(b) means such amounts as such Lender shall
reasonably determine to be sufficient to compensate such Lender or any
corporation controlling such Lender for any costs that such Lender reasonably
determines are attributable to the maintenance by such Lender (or such
corporation) of capital or liquidity in respect of its commitments to lend
hereunder (such compensation to include, without limitation, an amount equal to
any reduction of the rate of return on assets or equity of such Lender (or such
corporation) to a level below that which such Lender (or such corporation) could
have achieved but for the enactment or introduction of such law or regulation or
the adoption or making of such guideline or request).

(c) The Borrower shall not be obligated to pay any additional amounts arising
pursuant to clauses (a) and (b) of this Section 2.12 that are attributable to
the Excluded Period with respect to such additional amount; provided, that if an
applicable law, rule, regulation, guideline or request shall be adopted or made
on any date and shall be applicable to the period (a “Retroactive Period”) prior
to the date on which such law, rule, regulation, guideline or request is adopted
or made, the limitation on the Borrower’s obligations to pay such additional
amounts hereunder shall not apply to the additional amounts payable in respect
of such Retroactive Period.

(d) For the avoidance of doubt, this Section 2.12 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives

 

Credit Agreement

 

- 25 -



--------------------------------------------------------------------------------

concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign financial regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented; provided that any claim made by a Lender
under this Section 2.12 shall be generally consistent with such Lender’s
treatment of other customers of such Lender that such Lender considers, in its
reasonable discretion, to (i) be similarly situated to the Borrower and
(ii) have generally similar provisions in their credit agreements with such
Lender.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Lender to the Borrower through the Administrative Agent, (i) the
obligation of the Lenders to make or Continue, or to Convert A Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall upon demand prepay in
full all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Advances of
all the Lenders then outstanding into Base Rate Advances in accordance with
Section 2.10; provided that, before making any such demand, such Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.14. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the Notes without
set-off or counterclaim not later than 11:00 A.M. (New York City time) on the
day when due in U.S. dollars to the Administrative Agent at its address referred
to in Section 8.02 in same day funds. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.03, 2.08, 2.12, or 2.15 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and

 

Credit Agreement

 

- 26 -



--------------------------------------------------------------------------------

the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of Facility Fees shall be made by the Administrative
Agent, and all computations of interest pursuant to Section 2.08 shall be made
by a Lender, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or Facility Fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes would be due on a day
other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest or Facility Fee, as
the case may be; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

SECTION 2.15. Taxes.

(a) Any and all payments by the Borrower hereunder or under the Notes shall be
made, in accordance with Section 2.14, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof, any United States withholding tax (i) imposed on
amounts payable to or for the account of a Lender with respect to any Note
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Note (other than pursuant to an assignment request by the
Borrower under Section 8.12) or (y) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 2.15,
amounts with respect to such taxes were payable either to such Lender’s assignor
immediately before such Lender became a

 

Credit Agreement

 

- 27 -



--------------------------------------------------------------------------------

party hereto or to such Lender immediately before it changed its Applicable
Lending Office, (ii) imposed as a result of a Lender’s failure to comply with
Section 2.15(e), or (iii) imposed under FATCA in respect of payments hereunder
or under the Notes and, in the case of each Lender, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes (hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.15) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such Lender will use reasonable efforts to
contest such a Tax or Other Tax that is, in its opinion, incorrectly asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment hereunder or under the Notes, the
Borrower will furnish to the Administrative Agent, at such address, if the
Administrative Agent believes there is a question as to the applicability of any
Taxes in the case of any payment hereunder and makes a request for such opinion,
a certificate from each appropriate taxing authority, or an opinion of counsel
acceptable to the Administrative Agent, in either case stating that such payment
is exempt from or not subject to Taxes.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Bank) and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender (in the case of each other
Lender), and from time to time thereafter if reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to

 

Credit Agreement

 

- 28 -



--------------------------------------------------------------------------------

do so), shall provide the Borrower with Internal Revenue Service form W-8ECI or
W-8BEN, as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.

(ii) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Adminstrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.15(a) with respect to Taxes
imposed by the United States; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as the Lender shall reasonably request to
assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If a Lender or the Administrative Agent (as the case may be) shall become
aware that it is entitled to claim a Refund (as hereinafter defined) from a
taxing authority, such Lender or the Administrative Agent shall promptly notify
the Borrower of the availability of such Refund and shall, within 30 days after
receipt of a written request by the Borrower, make a claim to such taxing
authority for such Refund at the Borrower’s expense if, in the judgment of such
Lender or the Administrative Agent (as the case may be), the making such claim
will not be otherwise disadvantageous to it; provided that nothing in this
Section 2.15(h) shall require any Lender or the Administrative Agent to
institute any administrative, judicial or other proceeding (other than the
filing of a claim for any such Refund) to obtain any such Refund. If a Lender or

 

Credit Agreement

 

- 29 -



--------------------------------------------------------------------------------

the Administrative Agent (as the case may be) receives a Refund from a taxing
authority, it shall promptly pay to the Borrower the amount so received (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such Refund), net of all reasonable out-of-pocket expenses
(including the net amount of taxes, if any, imposed on such Lender or the
Administrative Agent with respect to such Refund) of such Lender or
Administrative Agent, and without interest (other than interest paid by the
relevant taxing authority with respect to such Refund); provided, however, that
the Borrower, upon the request of such Lender or the Administrative Agent, shall
repay the amount paid over to the Borrower (plus penalties, interest and other
charges) to such Lender or the Administrative Agent in the event such Lender or
the Administrative Agent is required to repay such Refund to such taxing
authority. Nothing contained in this Section 2.15 shall require any Lender or
the Administrative Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary). For purposes of
this Section 2.15(h), a “Refund” means a refund of Taxes or Other Taxes (other
than any such refund in the form of a tax credit) for which a Lender or the
Administrative Agent, as the case may be, has been indemnified by the Borrower
(or with respect to which the Borrower has paid additional amounts) pursuant to
this Section 2.15, provided that the entitlement to such refund arises solely
from a manifest error in the amount of such Taxes or Other Taxes so paid.

SECTION 2.16. Sharing of Payments, Etc.

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the A Advances
made by it in excess of its ratable share of payments on account of the A
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the A Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them, provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered and
(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower (as to which
the provisions of this paragraph shall apply). The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.16 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Credit Agreement

 

- 30 -



--------------------------------------------------------------------------------

SECTION 2.17. Increase in the Aggregate Commitments.

(a) The Borrower may, at any time but in any event not more than one time a
year, by notice to the Administrative Agent, request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled final Termination Date then in
effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $1,500,000,000 and (ii) on the date
of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Article III shall be
satisfied. The Borrower may simultaneously (x) request one or more of the
Lenders to increase the amount of its Commitment and/or (y) arrange for one or
more banks or financial institutions not a party hereto to become parties to and
Lenders under this Agreement, pursuant to the terms and conditions set forth
below.

(b) The Administrative Agent shall promptly notify such of the Lenders and one
or more Eligible Assignees as are identified by the Borrower to receive the
invitation to participate in the requested Commitment Increase of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which such Lenders or Eligible Assignees
(each such Eligible Assignee and each Eligible Assignee that agrees to an
extension of the Termination Date in accordance with Section 2.05(b), an
“Assuming Lender”) wishing to participate in the Commitment Increase must commit
to increase the amount of their respective Commitments or to establish their
respective Commitments, as the case may be (the “Commitment Date”); provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or more. Each Lender that is willing to
participate in such requested Commitment Increase (each an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment. The requested Commitment Increase shall be allocated
among the Lenders willing to participate therein and the Assuming Lenders in
such amounts as are agreed between the Borrower and the Administrative Agent.

(c) On each Increase Date, each Assuming Lender shall become a Lender party to
this Agreement as of such Increase Date and the Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount (or by the amount allocated to such Lender pursuant to the last sentence
of Section 2.17(b)) as of such Increase Date; provided, however, that the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i)(A) certified copies of resolutions of the Board of Directors of the Borrower
or the executive committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement and (B) if reasonably
requested by the Administrative Agent, an opinion of counsel for the Borrower
(which may be in-house counsel);

 

Credit Agreement

 

- 31 -



--------------------------------------------------------------------------------

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent and the Borrower; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.17(a) and in the immediately preceding sentence of this
Section 2.17(c), the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date. Each Increasing Lender and each Assuming Lender
shall, before 2:00 P.M. (New York City time) on the Increase Date, purchase at
par such of the A Advances of the other Lenders as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such A
Advances in accordance with its pro rata share.

SECTION 2.18. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender, to the extent permitted by
applicable law:

(a) fees shall cease to accrue on the unfunded Commitment of such Defaulting
Lender pursuant to Section 2.04(a); and

(b) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender affected thereby.

In the event that the Administrative Agent and the Borrower each agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
shall, to the extent applicable, purchase at par such of the A Advances of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such A Advances in accordance with its pro rata
share, whereupon such Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender

 

Credit Agreement

 

- 32 -



--------------------------------------------------------------------------------

to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

SECTION 2.19. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each A Advance owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of A Advances. The Borrower agrees that upon notice by
any Lender to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that an A Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the A Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender an A Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(g) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Condition Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the conditions precedent that the
Borrower shall have notified the Administrative Agent of the proposed Effective
Date and the Administrative Agent shall have received, on or prior to May 18,
2012, the following, each (unless otherwise specified below) dated the date of
such effectiveness, in form and substance satisfactory to the Administrative
Agent and (except for the Notes) in sufficient copies for each Lender (whereupon

 

Credit Agreement

 

- 33 -



--------------------------------------------------------------------------------

the Administrative Agent shall notify the Borrower and the Lenders that the
Effective Date has occurred):

(a) The A Notes payable to the order of the Lenders, respectively, to the extent
requested, in accordance with Section 2.19.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving, and authorizing the execution, delivery and performance of,
this Agreement, the Notes and of all documents evidencing other necessary
corporate actions and governmental approvals, if any, with respect to this
Agreement and the Notes.

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the Borrower’s certificate of incorporation and by-laws and
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes.

(d) A certificate from the Secretary of State of New Jersey dated as of a date
reasonably close to the date of such effectiveness as to the good standing of
and charter documents filed by the Borrower.

(e) A favorable opinion of Jeffrey S. Sherman, Esq., General Counsel of the
Borrower, substantially in the form of Exhibit E hereto and as to such other
matters as any Lender through the Administrative Agent may reasonably request.

(f) A favorable opinion of Shearman & Sterling LLP, special counsel for the
Administrative Agent, substantially in the form of Exhibit F hereto.

(g) A certificate of a senior officer of the Borrower certifying that (i) no
Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 4.01 are true and correct on and as of the date thereof as if made on
and as of such date.

(h) All amounts accrued and outstanding under the Existing Credit Agreement
shall be paid in full.

SECTION 3.02. Conditions Precedent to Each A Borrowing, Commitment Increase and
Consent Date. The obligation of each Lender to make an A Advance on the occasion
of each A Borrowing (including the initial A Borrowing), each Commitment
Increase and each extension of the Commitments under Section 2.05 shall be
subject to the further conditions precedent that on the date of such A
Borrowing, the applicable Increase Date or the applicable Consent Date the
following statements shall be true (and each of the giving of the applicable
Notice of A Borrowing, request for Commitment Increase, request for Commitment
extension and the acceptance by the Borrower of the proceeds of such A
Borrowing, such Increase Date or such Consent Date shall constitute a
representation and warranty by the Borrower that on the date of such A
Borrowing, such Increase Date or such Consent Date such statements are true):

 

Credit Agreement

 

- 34 -



--------------------------------------------------------------------------------

(a) the representations and warranties contained in Section 4.01 (except for, in
the case of any A Borrowing after the Effective Date, the representations and
warranties set forth in Section 4.01(e)(iii) and Section 4.01(f)(i)) are true
and correct on and as of the date of such A Borrowing, such Increase Date or
such Consent Date before and after giving effect to such A Borrowing, such
Commitment Increase or such Commitment extension and to the application of the
proceeds therefrom, as though made on and as of such date, and

(b) no event has occurred and is continuing, or would result from such A
Borrowing, such Commitment Increase or such Commitment extension or from the
application of the proceeds therefrom, which constitutes a Default or an Event
of Default.

SECTION 3.03. Conditions Precedent to Each B Borrowing. The obligation of each
Lender which is to make a B Advance on the occasion of a B Borrowing (including
the initial B Borrowing) to make such B Advance as part of such B Borrowing is
subject to the conditions precedent that:

(a) the Administrative Agent shall have received the B Note payable to the order
of such Lender evidencing such B Advance (to the extent that such B Note is
required pursuant to Section 2.03(b) to be delivered prior to such B Borrowing),
and

(b) on the date of such B Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of B Borrowing and the acceptance by
the Borrower of the proceeds of such B Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such B Borrowing
such statements are true):

(i) the representations and warranties contained in Section 4.01 (except for, in
the case of any B Borrowing after the Effective Date, the representations and
warranties set forth in Section 4.01(e)(iii) and Section 4.01(f)(i)) are true
and correct on and as of the date of such B Borrowing, before and after giving
effect to such B Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such B
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of New Jersey and is duly qualified and in
good standing under the laws of the respective states in which its principal
operating facilities are located.

 

Credit Agreement

 

- 35 -



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) law or any material contractual
restriction binding on the Borrower or, to the knowledge of the Borrower, any
other contractual restriction binding on the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or the
Notes.

(d) This Agreement is, and the Notes when delivered hereunder will be, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.

(e)(i) The consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at September 30, 2011, and the related statements of income and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal year
then ended, copies of which have been furnished to each Bank, fairly present the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Borrower and its Consolidated Subsidiaries for the fiscal year ended on such
date, all in accordance with generally accepted accounting principles
consistently applied.

(ii) The unaudited consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as of March 31, 2012 and the related unaudited
consolidated statements of income and cash flows for the six months then ended
and set forth in the Borrower’s Report on Form 10-Q for the quarter ended
March 31, 2012, copies of which have been furnished to each Bank, fairly
present, in conformity which generally accepted accounting principles applied on
a basis consistent with the financial statements referred to in clause (i) of
this paragraph (e), the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such nine month period (subject to normal year-end
adjustments).

(iii) Since September 30, 2011, there has been no material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, as shown on the consolidated
balance sheet as of such date and the related consolidated statement of net
income for the fiscal year then ended.

(f) There is no pending (or, to the Borrower’s knowledge, threatened) action or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, in which there is likely to be an adverse
decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations

 

Credit Agreement

 

- 36 -



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries, taken as a whole, except as disclosed in
filings made by the Borrower with the Securities and Exchange Commission on or
before the date that is five days prior to the date hereof, or (ii) purports to
affect the legality, validity, binding effect or enforceability of this
Agreement or any Note.

(g) No proceeds of any Advance will be used directly or indirectly for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).

(h) The Borrower and its Subsidiaries have filed (or have obtained extensions of
the time by which they are required to file) all United States Federal income
tax returns and all other material tax returns required to be filed by them and
have paid all taxes shown due on the returns so filed as well as all other
material taxes, assessments and governmental charges which have become due,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided and except for filings or payments the
failure of which to make would not (individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect.

(i) Each Plan, and, to the knowledge of the Borrower, each Multiemployer Plan,
is in compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. Without limiting the foregoing, neither
the Borrower nor any of its Subsidiaries has incurred any liability, other than
premiums payable in the ordinary course of business, to the PBGC established
under ERISA in connection with any Plan or Multiemployer Plan.

(j) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(k) No statement, information, report, representation, or warranty made by the
Borrower in this Agreement or furnished to the Administrative Agent or any
Lender by or on behalf of the Borrower in connection with this Agreement or
contained in any filing made by the Borrower with the Securities and Exchange
Commission (taken as a whole with all other information, including amendments
and supplements then filed with the Securities and Exchange Commission) contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Note shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower covenants and
agrees that, unless the Majority Lenders shall otherwise consent in writing:

 

Credit Agreement

 

- 37 -



--------------------------------------------------------------------------------

(a) Corporate Existence, Compliance with Laws, Etc. The Borrower will maintain
its corporate existence and comply, and cause each Subsidiary to comply, with
all applicable laws, statutes, rules, regulations and orders, such compliance to
include, without limitation, compliance with ERISA and applicable Environmental
Laws, except for any non-compliance which would not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect.

(b) Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

(c) Performance of Material Obligations. The Borrower will, and will cause each
of its Subsidiaries to, perform and observe each contractual, legal and other
obligation binding upon the Borrower or such Subsidiary, as the case may be,
except where the failure to do so would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

(d) Books and Records; Inspection. The Borrower will, and will cause each of its
Subsidiaries to, keep adequate records and books of account, in which complete
entries will be made in accordance with generally accepted accounting principles
applicable to the Borrower and to permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by such Lender or the Administrative Agent (as the case may be).

(e) Property. The Borrower will maintain, preserve and keep its own and will
cause its Subsidiaries to keep their principal plants and properties and every
part thereof in good repair, working order and condition and from time to time
make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.

(f) Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations.

 

Credit Agreement

 

- 38 -



--------------------------------------------------------------------------------

(g) Reporting Requirements. The Borrower will furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and consolidated statements of income and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, certified
by the chief financial officer of the Borrower;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the annual report for such year for the
Borrower and its Consolidated Subsidiaries, containing consolidated financial
statements for such year certified in a manner acceptable to the Securities and
Exchange Commission by Ernst & Young, L.L.P. or other independent public
accountants acceptable to the Majority Lenders;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default and each Event of Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default or Event of Default and the action which the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to its security holders generally, and copies of all reports
and registration statements which the Borrower or any Subsidiary of the Borrower
files with the Securities and Exchange Commission or any national securities
exchange;

(v) such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request; and

(vi) together with the financial statements delivered pursuant to clauses
(i) and (ii) above, a certificate of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, in form and substance satisfactory to the
Administrative Agent, setting forth calculations demonstrating compliance with
the covenant set forth in Section 5.01(i).

Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(g) shall be
deemed to have been delivered on the date on which it posts such reports, or
reports containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC’s website at www.sec.gov; provided that it shall deliver
paper copies of the reports and financial statements referred to in
paragraphs (i), (ii) and (iv) of this Section 5.01(g) to the Administrative
Agent or any Lender who requests it to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender; and provided further that in every instance it shall provide paper
copies of the

 

Credit Agreement

 

- 39 -



--------------------------------------------------------------------------------

certificate required by subsection (vi) to the Administrative Agent and each of
the Lenders until such time as the Administrative Agent shall provide it written
notice otherwise.

(h) Use of Proceeds. The Borrower will use the proceeds of the Advances
hereunder for general corporate purposes (in compliance with all applicable
legal and regulatory requirements); provided that neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any such
proceeds.

(i) Interest Coverage Ratio. The Borrower will maintain at all times an Interest
Coverage Ratio of not less than 5 to 1.

SECTION 5.02. Negative Covenants. So long as any Note shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower covenants and agrees
that, without the written consent of the Majority Lenders:

(a) Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, at any time create, assume or suffer to exist any Lien upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens existing on assets of any Person at the time such Person becomes a
Subsidiary of the Borrower and not created in contemplation of such event;

(ii) Liens on assets securing Debt of the Borrower or any Subsidiary of the
Borrower incurred or assumed for the purpose of financing all or any part of the
cost of acquiring such assets, provided that such Lien attaches to such assets
concurrently with or within 90 days after the acquisition thereof;

(iii) Liens on assets of any Person existing at the time such Person is merged
or consolidated with or into the Borrower or a Subsidiary of the Borrower and
not created in contemplation of such event;

(iv) Liens existing on assets prior to the acquisition thereof by the Borrower
or a Subsidiary of the Borrower and not created in contemplation of such
acquisition;

(v) Liens arising out of the refinancing, extension, renewal or refunding of any
Debt of the Borrower or any Subsidiary of the Borrower secured by any Lien
permitted by any of the foregoing clauses of this Section 5.02(a), provided that
such Debt is not increased and is not secured by any additional assets; and

(vi) additional Liens created after the date hereof, provided that the aggregate
principal amount of Debt secured thereby and incurred on and after the date
hereof shall not exceed $50,000,000 in the aggregate at any one time
outstanding.

(b) Mergers, Etc. The Borrower will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of

 

Credit Agreement

 

- 40 -



--------------------------------------------------------------------------------

transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Subsidiaries (taken as a whole) to
any Person, except that the Borrower may merge or consolidate with or into any
other Person so long as (x) immediately after giving effect to such transaction,
no Default or Event of Default would exist and (y) the Borrower is the surviving
corporation.

(c) Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, make any investment in an Affiliate, transfer, sell,
lease, assign or otherwise dispose of any property to an Affiliate, merge into
or consolidate with or purchase or acquire property from an Affiliate or enter
into any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

(i) any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity;

(ii) the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and

(iii) the foregoing provisions of this Section 5.02(c) shall not prohibit
(x) the Borrower or any Subsidiary from declaring or paying any lawful dividend
or other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.

(d) Change in Nature of Business. The Borrower will not make any material change
in the nature of the business of the Borrower and its Subsidiaries taken as a
whole as carried on at the date hereof.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any fee or other amount payable hereunder or under the Notes when due
and such failure remains unremedied for three Business Days; or

 

Credit Agreement

 

- 41 -



--------------------------------------------------------------------------------

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(g)(iii), 5.01(i) or 5.02; or (ii) the
Borrower shall fail to perform or observe any other term or covenant of this
Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any other Debt of the Borrower or such Subsidiary
which is outstanding in a principal amount of at least $25,000,000 in the
aggregate when the same becomes due and payable (whether at scheduled maturity,
by required prepayment, acceleration, demand or otherwise), and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against the Borrower or any of its
Subsidiaries, such proceeding shall remain undismissed or unstayed for a period
of 60 days; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and such proceedings shall not have been stayed or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(g) A Change in Control shall occur; or

 

Credit Agreement

 

- 42 -



--------------------------------------------------------------------------------

(h) The Borrower shall incur or in the opinion of the Majority Lenders shall be
reasonably likely to incur a liability to a Plan, a Multiemployer Plan or PBGC
(or any combination of the foregoing) that, in the determination of the Majority
Lenders, would (either individually or in the aggregate) materially adversely
affect the business, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries (taken as a whole);

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Authorization and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
VII are solely for the benefit of the Administrative Agent and the Lenders, and
the Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to,

 

Credit Agreement

 

- 43 -



--------------------------------------------------------------------------------

own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefore to the
Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability,

 

Credit Agreement

 

- 44 -



--------------------------------------------------------------------------------

effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 7.05. Indemnification. The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the A Advances then owed to
them (or if no A Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limiting the foregoing, each Lender agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the Commitments as well as activities as Administrative Agent. The
Administrative Agent shall not

 

Credit Agreement

 

- 45 -



--------------------------------------------------------------------------------

be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

SECTION 7.07. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent. Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 7.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Credit Agreement

 

- 46 -



--------------------------------------------------------------------------------

SECTION 7.08. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

SECTION 7.09. No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement,
except in its capacity, as applicable, as the Administrative Agent or a Lender.

SECTION 7.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04, 2.12, 2.16, 7.05 and 8.04.

 

Credit Agreement

 

- 47 -



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc.. No amendment or waiver of any provision of this
Agreement or any A Notes, if applicable, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by (a) all the Lenders (other than the Designated
Bidders), do any of the following: (i) waive any of the conditions specified in
Section 3.01, (ii) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or
(iii) amend this Section 8.01; and (b) by each Lender directly affected thereby
to any of the following: (i) increase the Commitments of such Lender (it being
understood that amendments or waivers of conditions precedent, representations,
covenants, Defaults or Events of Default shall not constitute an increase in the
Commitment of any Lender) or subject such Lender to any additional obligations
(other than as provided for in Section 2.17), (ii) reduce the principal of, or
rate of interest on, the A Advances or any fees or other amounts payable
hereunder or (iii) postpone the Commitment Termination Date or any date fixed
for any payment of principal of, or interest on, the A Advances or any fees or
other amounts payable hereunder (other than as provided for in Section 2.05);
provided further that no amendment, waiver or consent shall, unless in writing
and signed by each Lender holding a B Note at such time, (1) reduce the
principal of, or interest on, such B Note or any fees or other amounts payable
hereunder or thereunder with respect thereto, (2) postpone any date fixed for
any payment of principal of, or interest on, such B Note or any fees or other
amounts payable hereunder or thereunder with respect thereto, or (3) subject
such Lender to any additional obligations; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note. This Agreement and any Notes constitute the entire
agreement of the parties with respect to the subject matter hereof and thereof.

SECTION 8.02. Notices, Etc.. (a) Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i) if to the Borrower, to Becton, Dickinson and Company at, 1 Becton Drive,
Franklin Lakes, New Jersey 07417-1880, Attention of David V. Elkins – Chief
Financial Officer (Facsimile No. (201) 847-5227; Telephone No. (201) 847-7260);

 

Credit Agreement

 

- 48 -



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, DE 19720, Attention of Bank Loan Syndications
(Facsimile No. (302) 894-6120; Telephone No. (212) 994-0961);

(iii) if to any Designated Bidder, at the Domestic Lending Office specified in
the Designation Agreement pursuant to which it became a Lender;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b); provided that materials required to be delivered pursuant to
Section 5.01(g)(i), (ii) or (iv) may be delivered to the Administrative Agent as
specified in Section 5.01. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

Credit Agreement

 

- 49 -



--------------------------------------------------------------------------------

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to this Agreement or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04. Costs, Expenses and Indemnification.

(a) The Borrower agrees to pay and reimburse within 30 days after demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses of the Administrative Agent and each of the Lenders), incurred by the
Administrative Agent or any Lender in connection with

 

Credit Agreement

 

- 50 -



--------------------------------------------------------------------------------

the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Section 8.04(a).

(b) The Borrower hereby indemnifies the Administrative Agent, Citigroup Global
Markets Inc., each Lender and each of respective their Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or relating to any investigation, litigation or proceeding or
the preparation of any defense with respect thereto arising out of or in
connection with or relating to this Agreement, the Notes or the transactions
contemplated hereby or thereby or any use made or proposed to be made with the
proceeds of the Advances, whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its shareholders or creditors, an
Indemnified Party or any other Person, or an Indemnified Party is otherwise a
party thereto, and whether or not any of the conditions precedent set forth in
Article III are satisfied or the other transactions contemplated by this
Agreement are consummated, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s gross negligence or
willful misconduct, or from a breach of this Agreement by such Indemnified
Party.

The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the Notes or
the transactions contemplated hereby or thereby or any use made or proposed to
be made with the proceeds of the Advances or any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby,
except to the extent direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct; provided that
nothing in this paragraph shall be deemed to constitute a waiver of any claim
the Borrower may have, or to exculpate any Person from any liability that such
Person may have to the Borrower, for breach by such Person of its obligations
under this Agreement. In no event shall any Indemnified Party have any liability
to the Borrower or any other Person for any indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) in connection with or relating to this Agreement, the Notes or the
transactions contemplated hereby.

(c) If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance is made other than on the last day of an Interest Period
for such Advance, as a result of acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason (other than a payment or
Conversion pursuant to Section 2.13), the Borrower shall pay (subject to the
last sentence of this Section 8.04(c)) to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional

 

Credit Agreement

 

- 51 -



--------------------------------------------------------------------------------

losses, costs or expenses which it may reasonably incur as a result of such
payment, Continuation or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. The Borrower shall pay amounts owing to
any Lender pursuant to this Section 8.04(c) within 30 days after receipt from
such Lender of a certificate setting forth in reasonable detail the calculation
of the amount such Lender is entitled to claim under this Section 8.04(c) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of Section 6.01, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower (all such deposits and other indebtedness being herein
called “Obligations”) against any and all of the obligations of the Borrower now
or hereafter existing under this Agreement and any Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although the Obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender or such Affiliate, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliate under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which such
Lender or such Affiliate may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when (a) it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and (b) the Effective Date shall have occurred, and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders. Upon the effectiveness of this Agreement, all commitments of the
lenders under the Existing Credit Agreement shall terminate, the Lenders under
this Agreement shall have the commitments herein stated, and each of the Lenders
that is a party to the Existing Credit Agreement hereby waives, by execution of
this Agreement, the requirement of prior notice under the Existing Credit
Agreement relating to the termination of commitments thereunder.

SECTION 8.07. Assignments, Designations and Participations.

(a) Each Lender (other than a Designated Bidder) may, with notice to and the
consent of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower, such consents not to be unreasonably
withheld (but not otherwise), assign to one or more banks or other entities all
or a portion of its rights and obligations under

 

Credit Agreement

 

- 52 -



--------------------------------------------------------------------------------

this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) no such consent by the Borrower or the
Administrative Agent shall be required in the case of any assignment to a Lender
or an Affiliate of the assigning Lender, (ii) each such assignment shall be of a
constant, and not a varying, percentage of all rights and obligations of the
assigning Lender under this Agreement (other than any right to make B Advances,
B Advances owing to it or B Notes), (iii) except in the case of an assignment of
all of a Lender’s rights and obligations under this Agreement to a Lender or to
an Affiliate of the assigning Lender, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 and shall be an integral multiple of
$1,000,000 unless the Borrower and the Administrative Agent otherwise agree,
(iv) each such assignment shall be to an Eligible Assignee, (v) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment, (vi) the parties to
each such assignment (other than the Borrower) shall deliver to the
Administrative Agent a processing and recordation fee of $3,500, and (vii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received by hand or by overnight courier, at the
notice address specified by the Borrower in Section 8.02, a written request for
such consent. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will,

 

Credit Agreement

 

- 53 -



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed (and the Borrower
and the Administrative Agent shall have consented to the relevant assignment to
the extent required pursuant to Section 8.07(a)) and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes (X) a new A
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder, a new A Note to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder
and (Y) new B Note or Notes to the order of such Eligible Assignee in an amount
equal to the principal amount of the B Advances (if any) acquired by it pursuant
to such Assignment and Acceptance and, if the assigning Lender has retained a
portion of such B Advances, new B Note or Notes to the order of the assigning
Lender in an amount equal to the principal amount of the B Advances retained by
it hereunder). Such new A Note or Notes shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered A Note or
Notes, and such new B Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered B Note or Notes. All
such Notes shall be dated the effective date of such Assignment and Acceptance
and shall otherwise be in substantially the form of Exhibit A-1 or A-2 hereto,
as applicable.

(d) Each Lender (other than the Designated Bidders) may designate one or more
banks or other entities to have a right to make B Advances as a Lender pursuant
to Section 2.03; provided, however, that (i) no such Lender shall be entitled to
make more than two such designations, (ii) each such Lender making one or more
of such designations shall retain the right to make B Advances as a Lender
pursuant to Section 2.03, (iii) each such designation shall be to a Designated
Bidder and (iv) the parties to each such designation shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register, a
Designation Agreement. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Designation Agreement, the
designee thereunder shall be a party hereto with a right to make B Advances as a
Lender pursuant to Section 2.03 and the obligations related thereto.

 

Credit Agreement

 

- 54 -



--------------------------------------------------------------------------------

(e) By executing and delivering a Designation Agreement, the Lender making the
designation thereunder and its designee thereunder confirm and agree with each
other and the other parties hereto as follows: (i) such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such designee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Designation Agreement; (iv) such designee will, independently and without
reliance upon the Administrative Agent, such designating Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such designee confirms that it is a Designated
Bidder; (vi) such designee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such designee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(f) Upon its receipt of a Designation Agreement executed by a designating Lender
and a designee representing that it is a Designated Bidder, the Administrative
Agent shall, if such Designation Agreement has been completed and is
substantially in the form of Exhibit D hereto, (i) accept such Designation
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(g) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance and each Designation
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of each of the Lenders and, with respect to Lenders
other than Designated Bidders, the Commitment of, and principal amount of the A
Advances owing to, each such Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for the purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for the purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(h) Each Lender may, without notice to or consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation,

 

Credit Agreement

 

- 55 -



--------------------------------------------------------------------------------

its Commitment to the Borrower hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) no participant under any such
participation agreement shall have any right to approve any amendment or waiver
of any provision of this Agreement or any Note, or to consent to any departure
by the Borrower therefrom, except to the extent that any such amendment, waiver
or consent would (x) reduce the principal of, or interest on, the Notes or any
fee or other amounts payable hereunder, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent the same are subject to such
participation.

(i) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower or any such Subsidiary received by it from such Lender on the terms set
forth in Section 8.13.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Notes held by it), including, in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(k) All amounts payable by the Company to any Lender under Sections 2.08, 2.12,
2.15 and 8.04(c) in respect of Advances held by such Lender, and such Lender’s
Commitment, shall be determined as if such Lender had not sold or agreed to sell
any participations in such Advances or Commitment and as if such Lender were
funding each of such Advances and Commitments in the same way that it is funding
the portion of such Advances and Commitment in which no participations have been
sold. No assignee or other transferee of any Lender’s rights shall be entitled
to receive any greater payment under Section 2.12 than such Lender would have
been entitled to receive with respect to the rights transferred, unless such
transfer is made (i) with the Borrower’s prior written consent, (ii) by reason
of the provisions of said Section 2.12 requiring such Lender to designate a
different Applicable Lending Office as provided in said Section 2.12 or (iii) at
a time when the circumstances giving rise to such greater payment did not exist.

(l) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution

 

Credit Agreement

 

- 56 -



--------------------------------------------------------------------------------

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of A Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all A Advances. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

SECTION 8.08. Governing Law; Submission to Jurisdiction. (a) Governing Law. This
Agreement and the Notes and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any Note (except, as to any Note, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. The Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Note shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any Note against the Borrower
or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any Note in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Credit Agreement

 

- 57 -



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 8.09. Severability. In case any provision in this Agreement or in any
Note shall be held to be invalid, illegal or unenforceable, such provision shall
be severable from the rest of this Agreement or such Note, as the case may be,
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 8.11. Survival. The obligations of the Borrower under Sections 2.08,
2.12, 2.15 and 8.04, and the obligations of the Lenders under Section 7.05,
shall survive the repayment of the Advances and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made by any Notice of A Borrowing or Notice of B Borrowing, herein or pursuant
hereto shall survive the making of such representation and warranty, and no
Lender shall be deemed to have waived, by reason of making any Advance, any
Default or Event of Default that may arise by reason of such representation or
warranty proving to have been false or misleading, notwithstanding that such
Lender or the Administrative Agent may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
such extension of credit was made.

SECTION 8.12. Substitution of Lender. If (a) the obligation of any Lender to
make, Continue or otherwise maintain Eurodollar Rate Advances has been suspended
pursuant to Section 2.13, (b) any Lender has demanded compensation under
Section 2.12 or 2.15, (c) any Lender shall fail to consent to an amendment or a
waiver which pursuant to the terms of Section 8.01 requires the consent of all
Lenders and with respect to which the Majority Lenders shall have granted their
consent, (d) any Lender is a Defaulting Lender or (e) any Lender shall be a
Non-Extending Lender, the Borrower shall have the right, if no Default or Event
of Default then exists, at the Borrower’s expense, to replace such Lender (the
“Replaced Lender”) with one or more Eligible Assignee(s), (each, a “Replacement
Lender”) acceptable to the Administrative Agent, provided that:

(i) at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Acceptance
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitments and outstanding Advances of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Advances of the Replaced Lender, (B) an amount equal to all
accrued and unpaid Facility Fees owing to the Replaced Lender and (C) an amount
equal to the amount which would be payable by the Borrower to the Replaced
Lender pursuant to Section 8.04(c) if the Borrower prepaid at

 

Credit Agreement

 

- 58 -



--------------------------------------------------------------------------------

the time of such replacement all of the Advances of such Replaced Lender
outstanding at such time; and

(ii) all obligations of the Borrower owing to the Replaced Lender (other than
those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon (I) the execution of the respective Assignment and Acceptance Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.

SECTION 8.13. Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices, provided that
nothing herein shall prevent any Lender from disclosing such information (i) to
any other Lender or to the Administrative Agent (or to Citigroup Global Markets
Inc.), (ii) upon the order of any court or administrative agency or otherwise to
the extent required by law, statute, rule, regulation or judicial process,
(iii) to bank examiners or upon the request or demand of any other regulatory
agency or authority, (iv) which had been publicly disclosed other than as a
result of a disclosure by the Administrative Agent or any Lender prohibited by
this Agreement, (v) in connection with any litigation to which any one or more
of the Lenders or the Administrative Agent is a party, or in connection with the
exercise of any remedy hereunder or under any Note, (vi) to such Lender’s or
Administrative Agent’s Affiliates and their respective agents, advisors, legal
counsel and independent auditors and accountants and (vii) subject to provisions
substantially similar to those contained in this Section, to (A) any actual or
proposed participant or assignee or (B) any actual or prospective counterparty
(or its advisors) to any securitization, swap or derivative transaction relating
to the Borrower, and its Subsidiaries, and the obligations of the Borrower under
this Agreement to the extent they relate to such securitization, swap or
derivative transaction.

SECTION 8.14. No Fiduciary Relationship. The Borrower acknowledges that neither
the Administrative Agent nor any Lender (in their respective capacities as such)
has any fiduciary relationship with, or fiduciary duty to, the Borrower arising
out of or in connection with this Agreement or any of the Notes, and the
relationship between the Administrative Agent and the Lenders (in such
capacities), on the one hand, and the Borrower, on the other, in connection
herewith or therewith is solely that of creditor and debtor. This Agreement does
not create a joint venture among the parties.

SECTION 8.15. Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and

 

Credit Agreement

 

- 59 -



--------------------------------------------------------------------------------

address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.

 

Credit Agreement

 

- 60 -



--------------------------------------------------------------------------------

SECTION 8.16. Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

   

BECTON, DICKINSON AND COMPANY

   

By

  /s/ David V. Elkins    

Name:

  David V. Elkins    

Title:

  Executive Vice President and Chief Financial Officer

 

   

CITIBANK, N.A.,

as Administrative Agent

   

By

  /s/ Maureen P. Maroney    

Name:

  Maureen P. Maroney    

Title:

  Authorized Signatory

 

Commitment

    Lenders

 

$100,000,000

    CITIBANK, N.A.    

By

  /s/ Maureen P. Maroney    

Name:

  Maureen P. Maroney    

Title:

  Authorized Signatory

 

$100,000,000

    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    

By

  /s/ M. Antioco    

Name:

  M. Antioco    

Title:

  Associate

 

Credit Agreement

 



--------------------------------------------------------------------------------

$100,000,000

    BNP PARIBAS    

By

  /s/ Christopher Sked    

Name:

 

Christopher Sked

   

Title:

  Director

 

   

By

  /s/ Brendan Heneghan    

Name:

  Brendan Heneghan    

Title:

  Vice President

 

$100,000,000

    JPMORGAN CHASE BANK, N.A.    

By

  /s/ Vanessa Chiu    

Name:

  Vanessa Chiu    

Title:

  Executive Director

 

$80,000,000

    BARCLAYS BANK PLC    

By

  /s/ Diane Rolfe    

Name:

  Diane Rolfe    

Title:

  Director

 

$80,000,000

    GOLDMAN SACHS BANK USA    

By

  /s/ Mark Walton    

Name:

  Mark Walton    

Title:

  Authorized Signatory

 

$80,000,000

    MORGAN STANLEY BANK, N.A.    

By

  /s/ Michael King    

Name:

  Michael King    

Title:

  Authorized Signatory

 

$45,000,000

    ING BANK N.V. DUBLIN BRANCH    

By

 

/s/ Shawn Hawley

   

Name:

  Shawn Hawley    

Title:

  Vice President    

By

 

/s/ Aidan Neill

   

Name:

  Aidan Neill    

Title:

  Director

 

Credit Agreement

 



--------------------------------------------------------------------------------

$45,000,000

    INTESA SANPAOLO S.p.A., NEW YORK BRANCH    

By

 

/s/    David Acosta

   

Name:

 

David Acosta

   

Title:

 

VP and Relationship Manager

   

By

 

/s/    Sergio Maggioni

   

Name:

 

Sergio Maggioni

   

Title:

 

FVP and Head of Business

 

$45,000,000

    MIZUHO CORPORATE BANK, LTD.    

By

 

/s/    Bertram H. Tang

   

Name:

 

Bertram H. Tang

   

Title:

 

Authorized Signatory

 

$45,000,000

    STANDARD CHARTERED BANK    

By

 

/s/    James P. Hughes

   

Name:

 

James P. Hughes

   

Title:

 

Director

   

By

 

/s/    Robert K. Reddington

   

Name:

 

Robert K. Reddington

   

Title:

 

Credit Documentation Manager

 

$45,000,000

    SVENSKA HANDELSBANKEN AB    

By

 

/s/    Anden Abelson

   

Name:

 

Anden Abelson

   

Title:

 

SVP

   

By

 

/s/    Nancy D’Albert

   

Name:

 

Nancy D’Albert

   

Title:

 

Vice President

 

$45,000,000

    THE BANK OF NEW YORK MELLON    

By

 

/s/    Martin J. Randal

   

Name:

 

Martin J. Randal

   

Title:

 

First Vice President

 

$45,000,000

    THE NORTHERN TRUST COMPANY    

By

 

/s/    Andrew D. Holtz

   

Name:

 

Andrew D. Holtz

   

Title:

 

Vice President

 

Credit Agreement

 



--------------------------------------------------------------------------------

$45,000,000

    WELLS FARGO BANK, N.A.    

By

  /s/ Scott Santa Cruz    

Name:

  Scott Santa Cruz    

Title:

  Managing Director

$1,000,000,000.00

  Total of the Commitments

 

Credit Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF A NOTE

 

U.S.$                     

  Dated: [        ], 201  

FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Credit Agreement referred to below) on the Termination
Date (as so defined) the principal sum of U.S.$[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the A
Advances (as defined below) made by the Lender to the Borrower pursuant to the
Credit Agreement then outstanding.

The Borrower promises to pay interest on the unpaid principal amount of each A
Advance from the date of such A Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, Building
#3, New Castle, DE 19720, in same day funds. Each A Advance made by the Lender
to the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This Promissory Note is one of the A Notes referred to in, and is entitled to
the benefits of, the Amended and Restated Five Year Credit Agreement dated as of
May 18, 2012 (the “Credit Agreement”) among the Borrower, the Lender and certain
other banks parties thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
syndication agent, and Citibank, N.A., as Administrative Agent for the Lender
and such other banks. The Credit Agreement, among other things, (i) provides for
the making of advances (the “A Advances”) by the Lender to the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
U.S. dollar amount first above mentioned, the indebtedness of the Borrower
resulting from each such A Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Form of A Note

 



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.

 

BECTON, DICKINSON AND COMPANY

By

     

Name:

 

Title:

 

Form of A Note

 

- 2 -



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid of

Principal

Balance

  

Notation

Made By

                                               

 

 

 

Form of A Note

 



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF B NOTE

 

U.S.$                         

  Dated:                     ,         

FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                 (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Credit Agreement referred to
below), on                         ,         , the principal amount of
                                 Dollars ($            ).

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:         % per annum (calculated on the basis of a year of
         days for the actual number of days elapsed).

Interest Payment Date or Dates:                                          
           

Both principal and interest are payable in lawful money of the United States of
America to                                  or the account of the Lender at the
office of                                         , at
                                        , in same day funds.

This Promissory Note is one of the B Notes referred to in, and is entitled to
the benefits of, the Amended and Restated Five Year Credit Agreement dated as of
May 18, 2012 (the “Credit Agreement”) among the Borrower, the Lender and certain
other banks parties thereto, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
syndication agent, and Citibank, N.A., as Administrative Agent for the Lender
and such other banks. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.

 

BECTON, DICKINSON AND COMPANY

By

     

Name:

 

Title:

 

Form of B Note

 



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF A BORROWING

Citibank, N.A., as Administrative

Agent for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, DE 19720

Attention:                                     

[Date]

Ladies and Gentlemen:

The undersigned, Becton, Dickinson and Company, refers to the Amended and
Restated Five Year Credit Agreement, dated as of May 18, 2012 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and Citibank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests an A Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such A Borrowing (the “Proposed A
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed A Borrowing is
                            ,                     .

(ii) The Type of A Advances comprising the Proposed A Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed A Borrowing is $                .

[(iv) The initial Interest Period for each A Advance made as part of the
Proposed A Borrowing is              month[s]]1.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed A Borrowing:

 

 

1   

For Eurodollar Rate Advances only.

 

Notice of A Borrowing

 

- 1 -



--------------------------------------------------------------------------------

(A) the representations and warranties contained in Section 4.01 (other than
Section 4.01(e)(iii) and Section 4.01(f)(i)) are correct, before and after
giving effect to the Proposed A Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
A Borrowing or from the application of the proceeds therefrom, which constitutes
a Default or an Event of Default.

 

Very truly yours,

BECTON, DICKINSON AND COMPANY

By

     

Name:

 

Title:

 

Notice of A Borrowing

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF B BORROWING

Citibank, N.A., as Administrative

Agent for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, DE 19720

Attention: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, Becton, Dickinson and Company, refers to the Amended and
Restated Five Year Credit Agreement, dated as of May 18, 2012 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and Citibank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a B
Borrowing under the Credit Agreement, and in that connection sets forth the
terms on which such B Borrowing (the “Proposed B Borrowing”) is requested to be
made:

 

(A)

   Date of B Borrowing        

(B)

   Amount of B Borrowing        

(C)

   Maturity Date        

(D)

   Interest Rate Basis        

(E)

   Interest Payment Date(s)        

(F)

            

(G)

            

(H)

            

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed B Borrowing:

(a) the representations and warranties contained in Section 4.01 (other than
Section 4.01(e)(iii) and Section 4.01(f)(i)) are correct, before and after
giving effect to the Proposed B Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date;

 

Notice of B Borrowing

 

- 1 -



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from the Proposed B
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default; and

(c) the aggregate amount of the Proposed B Borrowing and all other Borrowings to
be made on the same day under the Credit Agreement is within the aggregate
amount of the unused Commitments of the Lenders.

The undersigned hereby confirms that the Proposed B Borrowing is to be made
available to it in accordance with Section 2.03(a)(v) of the Credit Agreement.

 

Very truly yours,

BECTON, DICKINSON AND COMPANY

By

     

Name:

 

Title:

 

Notice of B Borrowing

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ACCEPTANCE

Dated                                 ,         

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of May 18, 2012 (the “Credit Agreement”) among Becton, Dickinson and Company,
a New Jersey corporation (the “Borrower”), the Lenders (as defined in the Credit
Agreement), The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and
Citibank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

                                          (the “Assignor”) and
                                         (the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof [(other than in respect of B Advances and B Notes)]2 which represents the
percentage interest specified on Schedule 1 of all outstanding rights and
obligations under the Credit Agreement [(other than in respect of B Advances and
B Notes)]1, including, without limitation, such interest in the Assignor’s
Commitment, the A Advances and B Advances owing to the Assignor, and the A
Note[s] and B Note[s] held by the Assignor. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the A Advances and B
Advances owing to the Assignee will be as set forth in Section 2 of Schedule 1.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and that it is [not] a Defaulting Lender;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the A
Note[s] and B Note[s] referred to in paragraph 1 above and requests that the
Administrative Agent exchange such Note[s] for (X) a new A Note to the order of
the Assignee in an amount equal to the Commitment assumed by it pursuant hereto
and a new A Note to the order of the Assignor in an amount equal to the
Commitment retained by it under the Credit Agreement and (Y) new B Note or Notes
to the order of the Assignee in an amount equal to the principal amount of the B

 

 

2   

Delete bracketed text if B Advances are covered by this Assignment and
Acceptance.

 

Form of Assignment and Acceptance

 

- 1 -



--------------------------------------------------------------------------------

Advances (if any) acquired by it pursuant hereto and, if the Assignor has
retained a portion of such B Advances, new B Note or Notes to the order of the
Assignor in an amount equal to the principal amount of the B Advances retained
by it under the Credit Agreement, in each case specified on Schedule 1 hereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof [and (vii) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement and the Notes or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty].3

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee and the consent of the Borrower (to the extent required pursuant to
Section 8.07 of the Credit Agreement), it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and Facility
Fees with respect thereto) to the

 

 

3   

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

 

Form of Assignment and Acceptance

 

- 2 -



--------------------------------------------------------------------------------

Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

Form of Assignment and Acceptance

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Percentage assigned to Assignee

 

                                                         %

 

Assignee’s Commitment

 

$                                                         

 

Aggregate outstanding principal amount of A Advances assigned

 

$                                                         

 

Principal Amount of A Note payable to Assignee

 

$                                                         

 

Principal Amount of A Note payable to Assignor

 

$                                                         

 

Aggregate outstanding principal amount of B Advances assigned

 

$                                                         

 

Principal Amount of B Note payable to Assignee

 

$                                                         

 

Principal Amount of B Note payable to Assignor

 

$                                                         

 

Effective Date (if other than date of acceptance by Administrative Agent)*

 

                                         ,         

 

 

 

Form of Schedule 1 to Assignment and Acceptance

 

- 1 -



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR], as Assignor

By

     

Name:

 

Title:

 

[NAME OF ASSIGNEE], as Assignee

By

     

Name:

 

Title:

 

Domestic Lending Office:

   

 

Eurodollar Lending Office:

   

*   This date should be no earlier than the date of acceptance by the
Administrative Agent.

Accepted this          day

    of                         ,         

CITIBANK, N.A., as

    Administrative Agent

By                                                                      

    Name:

    Title:

CONSENTED TO:

BECTON, DICKINSON AND COMPANY

By                                                                      

    Name:

    Title:

 

Form of Schedule 1 to Assignment and Acceptance

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT D

DESIGNATION AGREEMENT

Dated                                                  ,         

Reference is made to the Amended and Restated Five Year Credit Agreement dated
as of May 18, 2012 (the “Credit Agreement”) among Becton, Dickinson and Company,
a New Jersey corporation (the “Borrower”), the Lenders (as defined in the Credit
Agreement), The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and
Citibank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

 

                                                      (the “Designator”) and
                                                      (the “Designee”) agree as
follows:

1. The Designator hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make B Advances pursuant to
Section 2.03 of the Credit Agreement.

2. The Designator makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto and
(ii) the financial condition of the Borrower or the performance or observance by
the Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.

3. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Designator or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is a Designated Bidder;
(iv) appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender; and (vi) specifies as its Applicable Lending Office with respect to
B Advances (and address for notices) the offices set forth beneath its name on
the signature pages hereof.

 

Form of Designation Agreement

 

- 1 -



--------------------------------------------------------------------------------

4. Following the execution of this Designation Agreement by the Designator and
its Designee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date of this
Designation Agreement shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on the signature page hereto
(the “Effective Date”).

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make B Advances as a Lender pursuant to Section 2.03 of the Credit
Agreement and the rights and obligations of a Lender related thereto.

6. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Form of Designation Agreement

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designation Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

Effective Date*:

                                             ,             

 

[NAME OF DESIGNATOR]

By

     

Name:

 

Title:

 

[NAME OF DESIGNEE]

By

     

Name:

 

Title:

 

Applicable Lending

Office (and address

for notices)

     

Accepted this          day

of                                         ,             

CITIBANK, N.A., as

    Administrative Agent

By                                                         

    Name:

    Title:

 

*   This date should be no earlier than the date of acceptance by the
Administrative Agent.

 

Form of Designation Agreement

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Opinion of Counsel of the Borrower]

May 18, 2012

To the Banks party to the

Credit Agreement referred to below

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Syndication Agent

Citibank, N.A., as Administrative Agent

1615 Brett Road, Building #3,

New Castle, DE 19720

Ladies and Gentlemen:

I am General Counsel of Becton, Dickinson and Company (the “Borrower”) and with
attorneys in my department have acted as counsel to the Borrower in connection
with the Amended and Restated Five Year Credit Agreement (the “Credit
Agreement”) dated as of May 18, 2012, among the Borrower, the lenders named
therein, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and
Citibank, N.A., as Administrative Agent, providing for loans to be made by said
lenders to the Borrower in an aggregate principal amount not exceeding
$1,000,000,000. Terms defined in the Credit Agreement are used in this opinion
letter as defined therein. This opinion letter is being delivered pursuant to
Section 3.01(e) of the Credit Agreement.

In rendering the opinion expressed below, I, or attorneys under my supervision,
have examined the following agreements, instruments and other documents:

 

  (a)   the Credit Agreement;

 

  (b)   the Notes issued on the date hereof (collectively with the Credit
Agreement, the “Credit Documents”); and

 

  (c)   such corporate records of the Borrower and such other documents as I
have deemed necessary as a basis for the opinions expressed below.

In our examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with authentic original documents of all documents submitted to us as copies.
When relevant facts were not independently established, we have relied upon
certificates of governmental officials and appropriate representatives of the
Borrower and upon representations made in or pursuant to the Credit Agreement.

 

Form of Opinion of Counsel of the Borrower

 

- 1 -



--------------------------------------------------------------------------------

In rendering the opinions expressed below, I have assumed, with respect to all
of the documents referred to in this opinion letter, that (except, to the extent
set forth in the opinions expressed below, as to the Borrower):

 

  (i)   such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;

 

  (ii)   all signatories to such documents have been duly authorized; and

 

  (iii)   all of the parties to such documents are duly organized and validly
existing and have the power and authority (corporate or other) to execute,
deliver and perform such documents.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:

1. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New Jersey.

2. The Borrower has all requisite corporate power to execute and deliver, and to
perform its obligations and to incur liabilities under, the Credit Documents.

3. The execution, delivery and performance by the Borrower of, and the
incurrence by the Borrower of liabilities under, each Credit Document have been
duly authorized by all necessary corporate action on the part of the Borrower.

4. Each Credit Document has been duly executed and delivered by the Borrower.

5. Each Credit Document constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally and except as the enforceability of the Credit
Documents is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, (a) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (b) concepts of
materiality, reasonableness, good faith and fair dealing.

6. No authorization, approval or consent of, and no filing or registration with,
any governmental or regulatory authority or agency of the United States of
America or the State of New York is required on the part of the Borrower for the
execution, delivery or performance by the Borrower of, or for the incurrence by
the Borrower of any liabilities under, any of the Credit Documents.

 

Form of Opinion of Counsel of the Borrower

 

- 2 -



--------------------------------------------------------------------------------

7. The execution, delivery and performance by the Borrower of, and the
consummation by the Borrower of the transactions contemplated by, the Credit
Documents do not (a) violate any provision of the charter or by-laws of the
Borrower, (b) violate any applicable law, rule or regulation of the United
States of America, the State of New Jersey or the State of New York, (c) violate
any order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to the Borrower and its Subsidiaries of
which I have knowledge or (d) result in a breach of, constitute a default under,
require any consent under, or result in the acceleration or required prepayment
of any indebtedness pursuant to the terms of, any agreement or instrument of
which I have knowledge to which the Borrower and its Subsidiaries is a party or
by which any of them is bound or to which any of them is subject, or result in
the creation or imposition of any Lien upon any Property of the Borrower
pursuant to the terms of any such agreement or instrument.

8. There is no pending (or, to my knowledge, threatened) action or proceeding
against the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, in which there is likely to be an adverse decision that
(i) would have a material adverse effect on the business, condition (financial
or otherwise) or results of operations of the Borrower and its Subsidiaries,
taken as a whole, or (ii) purports to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any Note.

The foregoing opinions are subject to the following comments and qualifications:

(A) The enforceability of Section 8.04(b) of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, its own action or
inaction.

(B) The enforceability of provisions in the Credit Documents to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(C) I express no opinion as to (i) the effect of the laws of any jurisdiction in
which any Lender is located that limit the interest, fees or other charges such
Lender may impose, (ii) Section 8.05 of the Credit Agreement, (iii) Section 7.05
of the Credit Agreement, (iv) the first sentence of Section 8.08(b) of the
Credit Agreement, insofar as such sentence relates to the subject matter
jurisdiction of the United States District Court for the Southern District of
New York to adjudicate any controversy related to the Credit Documents,
(v) Section 8.08(c) of the Credit Agreement and (vi) Section 8.09 of the Credit
Agreement.

The foregoing opinions are limited to matters involving the Federal laws of the
United States, the law of the State of New Jersey and the law of the State of
New York, and I do not express any opinion as to the laws of any other
jurisdiction.

In delivering the foregoing opinion, I have, with your approval, relied as to
all matters governed by the laws of the State of New Jersey upon the opinion of
even date herewith

 

Form of Opinion of Counsel of the Borrower

 

- 3 -



--------------------------------------------------------------------------------

of Gary DeFazio, Esq., Associate General Counsel of the Borrower, a copy of
which has been furnished to you. In my opinion, such opinion is satisfactory in
form and scope and you are justified in relying thereon.

At the request of the Borrower, this opinion letter is, pursuant to
Section 3.01(e) of the Credit Agreement, provided to you by me in my capacity as
General Counsel of the Borrower and may not be relied upon by any Person for any
purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, my prior written consent.

Very truly yours,

 

 

Form of Opinion of Counsel of the Borrower

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT F

[Form of Opinion of Special New York Counsel

to the Administrative Agent]

May 18, 2012

 

To   the Initial Lenders party to the

     Credit Agreement referred to

     below and to Citibank, N.A.,

     as Administrative Agent

Becton, Dickinson and Company

Ladies and Gentlemen:

We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Amended and Restated Five Year Credit
Agreement, dated as of May 18, 2012 (the “Credit Agreement”), among Becton,
Dickinson and Company, a New Jersey corporation (the “Borrower”), and each of
you. Unless otherwise defined herein, terms defined in the Credit Agreement are
used herein as therein defined.

In that connection, we have reviewed originals or copies of the following
documents:

 

  (a)   The Credit Agreement.

 

  (b)   The Notes executed by the Borrower and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.

In our review of the Opinion Documents and other documents, we have assumed:

 

  (A)   The genuineness of all signatures.

 

  (B)   The authenticity of the originals of the documents submitted to us.

 

  (C)   The conformity to authentic originals of any documents submitted to us
as copies.

 

  (D)   As to matters of fact, the truthfulness of the representations made in
the Credit Agreement.

 

Form of Opinion of Special New York Counsel

to the Administrative Agent

 

-1-



--------------------------------------------------------------------------------

  (E)   That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Borrower, enforceable against
each such party in accordance with its terms.

 

  (F)   That:

(1) The Borrower is an entity duly organized and validly existing under the laws
of the jurisdiction of its organization.

(2) The Borrower has full power to execute, deliver and perform, and has duly
executed and delivered, the Opinion Documents.

(3) The execution, delivery and performance by the Borrower of the Opinion
Documents have been duly authorized by all necessary action (corporate or
otherwise) and do not:

(a) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;

(b) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

(c) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.

(4) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by the Borrower of any Opinion Document or,
if any such authorization, approval, action, notice or filing is required, it
has been duly obtained, taken, given or made and is in full force and effect.

We have not independently established the validity of the foregoing assumptions.

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Opinion Documents or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to the
specific assets or business of any party to any of the Opinion Documents or any
of its affiliates.

 

Form of Opinion of Special New York Counsel

to the Administrative Agent

 

-2-



--------------------------------------------------------------------------------

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.

Our opinion expressed above is subject to the following qualifications:

(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

(d) Our opinion is limited to Generally Applicable Law.

(e) We express no opinion with respect to Section 8.08 of the Credit Agreement
to the extent that such Section (i) implies that a federal court of the United
States has subject matter jurisdiction or (ii) purports to grant any court
exclusive jurisdiction.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed herein.

Very truly yours,

 

Form of Opinion of Special New York Counsel

to the Administrative Agent

 

-3-